per curiam:
The petition by this pro se plaintiff seeks injunctive and declaratory relief and compensatory damages based upon the opening and delay in delivery of a package mailed to the plaintiff. We dismiss the petition because it does not state any claim over which we have jurisdiction.
Claims base upon delay in the receipt of mail or failure to deliver mail "aris[e] in tort and not upon a contract.” Threatt v. United States, 77 Ct. Cl. 645, 646, cert. denied, 290 U.S. 626 (1933). We have no jurisdiction over claims sounding in tort. 28 U.S.C. § 1491. The alleged violation of the fourth and 14th amendments based upon the opening of the plaintiffs mail similarly does not state a claim within our jurisdiction, since Congress has not mandated the payment of money for those violations. See Inupiat Community of the Arctic Slope v. United States, 230 Ct.Cl. 647, 659, 680 F.2d 122, 132, cert. denied, 459 U.S. 969 (1982); United States v. Testan, 424 U.S. 392, 401-02 (1976). Finally, the alleged violations of various federal statutes and postal service regulations and directives do not give rise to claims for damages against the United States. See, e.g., Contemporary Mission, Inc. v. United States Postal Service, 648 F.2d 97 (2d Cir. 1981).
The petition is dismissed.